Citation Nr: 0804240	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-41 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefit sought on 
appeal.

In November 2007, the veteran, through his representative, 
filed a motion to advance his appeal on the docket.  The 
Board granted this motion.


FINDING OF FACT

The veteran's bilateral tinnitus is assigned a 10 percent 
rating, the maximum rating available under Diagnostic Code 
6260, and there are no exceptional circumstances.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral tinnitus have not been met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2002, 2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260 there is no provision for assignment of a separate 10 
percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  The stay of adjudication of tinnitus rating cases 
was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002).

The Board further finds that there is no showing that the 
veteran's tinnitus reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extraschedular basis.  There is no showing the 
disability results in marked interference with employment.  
Moreover, his tinnitus has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased evaluation for tinnitus is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


